Order entered May 25, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00067-CV

                  NAOMI ABRAHAM MISHLER, Appellant

                                       V.

                          STUART G. MISHLER, Appellee

               On Appeal from the 470th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 470-52796-2019

                                    ORDER

      Before the Court is appellant’s opposed May 24, 2021 first motion to extend

time to file her brief. Appellant’s motion is GRANTED, and her brief shall be

filed by June 26, 2021.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE